Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/08/2021.
Claims 1, 3-14, 16-26 are pending.

Response to Argument
Applicant’s arguments, see page 9, filled on 10/08/2021, with respect to non-statutory obviousness-type double patenting has been fully considered and is not persuasive. The rejection is sustained.
Applicant’s arguments, see page 9, filled on 10/08/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments filled on 6/06/2013 with respect to 35 U.S.C. §102(a)(1) of claims 1, 3, 14, and 16 have been fully considered and are persuasive. The 35 U.S.C. §102(a)(1) rejection of claims 1, 3, 14, and 16 has been withdrawn.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1, 3-14, and 16-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Ang et al. (US Patent No 10,686,576) (referred as Ang’s 576).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Haggar et al. (US Patent No 9,634,985) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Ang’s 576 discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining a first hybrid automatic repeat request acknowledgement (HARQ- ACK) payload of a second size, for a first component carrier (CC) set based at least in part on a first downlink assignment index (DAI) (see claim 1, lines 1-6); 
determining a second HARQ-ACK payload of a second size, for a second CC set based at least in part on a second DAI (see claim 1, lines 7-8), wherein the second size is different from the first size (see claim 10); and 
transmitting the first HARQ-ACK payload for the first CC set and the second HARQ-ACK payload for the second CC set (see claim 1, lines 9-11). 

Regarding claim 2, Ang’s 576 discloses the method of claim 1,.

Regarding claim 3, Ang’s 576 discloses the method of claim 1, wherein one or more first CCs included in the first CC set are associated with a first code block group (CBG) configuration, and wherein one or more second CCs included in the second CC set are associated with a second CBG configuration that is different from the first CBG configuration (see claim 2).

Regarding claim 4, Ang’s 576 discloses the method of claim 3, wherein the first CBG configuration is a configuration where CBGs are enabled and the second CBG configuration is a configuration where CBGs are disabled (see claim 3).

Regarding claim 5, Ang’s 576 discloses the method of claim 1, wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a semi-static code block group configuration for the at least one CC (see claim 1, Lines 12-15).

Regarding claim 6, Ang’s 576 discloses the method of claim 1, wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a dynamic code block group configuration, for the at least one CC, indicated in fallback downlink control information that overrides a default or semi-static code block group configuration (see claim 4).

Regarding claim 7, Ang’s 576 discloses the method of claim 1, wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set for a particular transmission time interval (see claim 5).

Regarding claim 8, Ang’s 576 discloses the method of claim 1, wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set based at least in part on a determination that code block groups are enabled for at least one CC of the UE (see claim 6).

Regarding claim 9, Ang’s 576 discloses the method of claim 1, wherein the first DAI is a first cumulative DAI and the second DAI is a second cumulative DAI (see claim 7).

Regarding claim 10, Ang’s 576 discloses the method of claim 1, wherein the first DAI is a first total DAI and the second DAI is a second total DAI (see claim 8).

Regarding claim 11, Ang’s 576 discloses the method of claim 1, wherein the first HARQ-ACK payload for the first CC set is concatenated in a first HARQ-ACK payload group and the second HARQ-ACK payload for the second CC set is concatenated in a second HARQ-ACK payload group (see claim 1, Lines 16-20).

Regarding claim 12, Ang’s 576 discloses the method of claim 11, wherein the first HARQ-ACK payload group and the second HARQ-ACK payload group are concatenated with one another for transmission (see claim 1, Lines 21-23).

Regarding claim 13, Ang’s 576 discloses the method of claim 12, wherein at least one of the first HARQ-ACK payload group or the second HARQ-ACK payload group is padded with DAI padding prior to concatenation with one another (see claim 9).

Regarding claim 14, Ang’s 576 discloses a user equipment (UE) for wireless communication, comprising: 
memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
determine a first hybrid automatic repeat request acknowledgement (HARQ- ACK) payload of a second size, for a first component carrier (CC) set based at least in part on a first downlink assignment index (DAI) (see claim 1, lines 1-6); 
determine a second HARQ-ACK payload of a second size, for a second CC set based at least in part on a second DAI (see claim 1, lines 7-8), wherein the second size is different from the first size (see claim 10); and
transmit the first HARQ-ACK payload for the first CC set and the second HARQ-ACK payload for the second CC set (see claim 12, Lines 13-15).

Regarding claim 16, Ang’s 576 discloses the UE of claim 14, wherein one or more first CCs included in the first CC set are associated with a first code block group (CBG) configuration, and wherein one or more second CCs included in the second CC set are associated with a second CBG configuration that is different from the first CBG configuration (see claim 13).

Regarding claim 17, Ang’s 576 discloses the UE of claim 16, wherein the first CBG configuration is a configuration where CBGs are enabled and the second CBG configuration is a configuration where CBGs are disabled (see claim 14).

Regarding claim 18, Ang’s 576 discloses the UE of claim 14, wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on at least one of: a semi-static code block group configuration for the at least one CC, a dynamic code block group configuration, for the at least one CC, indicated in fallback downlink control information that overrides the semi-static code block group configuration, or a combination thereof (see claim 15).

Regarding claim 19, Ang’s 576 discloses the UE of claim 14, wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set for a particular transmission time interval (see claim 16).

Regarding claim 20, Ang’s 576 discloses the UE of claim 14, wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set based at least in part on a determination that code block groups are enabled for at least one CC of the UE (see claim 17).

Regarding claim 21, Ang’s 576 discloses the UE of claim 14, wherein the first DAI includes at least one of a first cumulative DAI or a first total DAI, and wherein the second DAI includes at least one of a second cumulative DAI or a second total DAI (see claim 18).

Regarding claim 22, Ang’s 576 discloses the UE of claim 14, wherein the first HARQ-ACK payload for the first CC set is concatenated in a first HARQ-ACK payload group and the second HARQ-ACK payload for the second CC set is concatenated in a second HARQ-ACK payload group (see claim 14, Lines 20-24).

Regarding claim 23, Ang’s 576 discloses the UE of claim 22, wherein the first HARQ-ACK payload group and the second HARQ-ACK payload group are concatenated with one another for transmission (see claim 15, Lines 25-27).

Regarding claim 24, Ang’s 576 discloses the UE of claim 23, wherein at least one of the first HARQ-ACK payload group or the second HARQ-ACK payload group is padded with DAI padding prior to concatenation with one another (see claim 19).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 14 are rejected under 35 U.S.C. 103 unpatentable over Nokia, 3GPP TSG RAN WG1 Meeting 90bis (R1-1718622; Prague, GZ, 9th - 13th, October 2017) (refers as Nokia) in view of KIM et al. (US 2019/0150181).


Regarding claim 1, Nokia discloses a method of wireless communication performed by a user equipment (UE), comprising: 
	determining a first hybrid automatic repeat request acknowledgement (HARQ- ACK) payload for a first component carrier (CC) set based at least in part on a first downlink assignment index (DAI) [Fig. 4, Session 4, paragraph 8; determining a first HARQ ACK sub-codebook for TB based transmission for a first set of CCs scheduled for data transmission based on a first counter DAI and total DAI]; 
	determining a second HARQ-ACK payload for a second CC set based at least in part on a second DAI [Fig. 4, Session 4, paragraph 8; determining a second HARQ ACK sub-codebook for CBG based transmissions for a second set of CCs scheduled for data transmission based on a second counter DAI and total DAI]; and 
	transmitting the first HARQ-ACK payload for the first CC set and the second HARQ-ACK payload for the second CC set [Fig. 4, Session 4, paragraph 8; transmitting on concatenated of the first HARQ ACK sub-codebook for TB based transmission for a first set of CCs and second HARQ ACK sub-codebook for CBG based transmissions for a second set of CCs].
Nokia discloses all aspects set forth above including determining a first HARQ- ACK payload of a first size and second HARQ-ACK payload of a second size, but does not clearly disclose wherein the second size is different from the first size.
However, KIM discloses wherein the second size is different from the first size [¶¶ 291-292; the HARQ-ACK payload size may be determined by a function of multiplication of the number of CCs and the number of allowed slots and Fig. 30, ¶ 394; HARQ-ACK payload size corresponding to a BW of CC#1 is W bits, HARQ-ACK payload size corresponding to a BW of CC#2 may be set to W/2 bits].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second size is different from the first size” as taught by KIM in the system of Nokia, so that it would to providing various services at anytime and anywhere by connecting a number of devices or things to each other has been considered in the next generation communication system with sensitive to reliability and latency [see KIM, ¶ 3].


Regarding claim 14, the claim recites a UE for wireless communication comprising: memory; and one or more processors [implicit feature: any UE comprises a processor and a memory] for performing the method steps of claim 1; therefore, claim 14 is rejected along the same rationale that rejected claim 1. 


Claims 1, 3, 5-7, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 unpatentable over Haipeng Lei (US 2021/0176011) in view of KIM et al. (US 2019/0150181).

Regarding claim 1, Haipeng Lei discloses a method of wireless communication performed by a user equipment (UE), comprising: 
	determining a first hybrid automatic repeat request acknowledgement (HARQ- ACK) payload of a first size, for a first component carrier (CC) set based at least in part on a first downlink assignment index (DAI) [Fig. 3, ¶¶ 46, 50; determining a size of HARQ-ACK codebook for TB-based HARQ-ACK bits/(first CC, ¶ 35) for the downlink association set corresponds to all downlink transmissions in the downlink association set and each bit in the TB-based HARQ-ACK bits is ordered based on the counter DAI; (for example: a first part of a HARQ-ACK codebook includes K1 HARQ-ACK bits in TB-level HARQ-ACK feedback)]; 
	determining a second HARQ-ACK payload of a second size, for a second CC set based at least in part on a second DAI [Fig. 3, ¶¶ 50, 52; determining a size of HARQ-ACK codebook for CBG-based HARQ-ACK bits/(second CC,  ¶ 35) corresponding to the incorrectly decoded TBs may be ordered in the rule of frequency-first time-second, for the downlink association set corresponds to all downlink transmissions in the downlink association set and each bit in the TB-based HARQ-ACK bits is ordered based on the counter DAI, (for example: second part of the HARQ-ACK codebook includes K2 HARQ-ACK bit fields in CBG-level HARQ-ACK feedback), also see ¶¶ 39-41]; and 
	transmitting the first HARQ-ACK payload for the first CC set and the second HARQ-ACK payload for the second CC set [Fig. 3, ¶¶ 57; transmitting the first HARQ-ACK payload for the first CC set and the second HARQ-ACK payload for the second CC set].
Haipeng Lei discloses all aspects set forth above including determining a first HARQ- ACK payload of a first size and second HARQ-ACK payload of a second size, but does not clearly disclose wherein the second size is different from the first size.
However, KIM discloses wherein the second size is different from the first size [¶¶ 291-292; the HARQ-ACK payload size may be determined by a function of multiplication of the number of CCs and the number of allowed slots and Fig. 30, ¶ 394; HARQ-ACK payload size corresponding to a BW of CC#1 is W bits, HARQ-ACK payload size corresponding to a BW of CC#2 may be set to W/2 bits].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second size is different from the first size” as taught by KIM in the system of Haipeng Lei, so that it would to providing various services at anytime and anywhere by connecting a number of devices or things to each other has been considered in the next generation communication system with sensitive to reliability and latency [see KIM, ¶ 3].

Regarding claim 3, the combined system of Haipeng Lei and KIM discloses the method of claim 1.
Haipeng Lei does not explicitly disclose wherein one or more first CCs included in the first CC set are associated with a first code block group (CBG) configuration, and wherein one or more second CCs included in the second CC set are associated with a second CBG configuration that is different from the first CBG configuration.
However, KIM discloses wherein one or more first CCs included in the first CC set are associated with a first code block group (CBG) configuration, and wherein one or more second CCs included in the second CC set are associated with a second CBG configuration that is different from the first CBG configuration [¶ 355; CBG-level DAI may be applied to CG comprised of CCs (or CCs of which the number of CBGs is K or more) for which CBG is configured, and TB-level DAI may be applied to CG comprised of CCs (or CCs of which the number of CBGs is less than K or for which CBG is not configured) for which CBG is not configured].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein one or more first CCs included in the first CC set are associated with a first code block group (CBG) configuration, and wherein one or more second CCs included in the second CC set are associated with a second CBG configuration that is different from the first CBG configuration” as taught by KIM in the system of Haipeng Lei, so that it would to providing various services at anytime and anywhere by connecting a number of devices or things to each other has been considered in the next generation communication system  with sensitive to reliability and latency [see KIM, ¶ 3].
  
 	Regarding claim 5, the combined system of Haipeng Lei and KIM discloses the method of claim 1.
Haipeng Lei does not explicitly disclose wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a semi-static code block group configuration for the at least one CC.
However, KIM discloses wherein at least one CC is assigned to the first CC set or the second CC set based at least on a semi-static code block group configuration for the at least one CC [¶¶ 185, 201-202; configure a semi-static codebook for only a combination of a specific CC and specific slots within the BW].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a semi-static code block group configuration for the at least one CC “ as taught by KIM in the system of Haipeng Lei, so that it would to providing various services at anytime and anywhere by connecting a number of devices or things to each other has been considered in the next generation communication system  with sensitive to reliability and latency [see KIM, ¶ 3].

Regarding claim 6, the combined system of Haipeng Lei and KIM discloses the method of claim 1.
 Haipeng Lei does not explicitly disclose wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a dynamic code block group configuration, for the at least one CC, indicated in fallback downlink control information that overrides a default or semi-static code block group configuration.
However, KIM discloses wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a dynamic code block group configuration, for the at least one CC, indicated in fallback downlink control information that overrides a default or semi-static code block group configuration [¶¶ 185, 206, 263-272; performing fallback based on TB even though CBG has been configured for a specific CC as indicated as semi-static codebook].
wherein at least one CC is assigned to the first CC set or the second CC set based at least in part on a dynamic code block group configuration, for the at least one CC, indicated in fallback downlink control information that overrides a default or semi-static code block group configuration “ as taught by KIM in the system of Haipeng Lei, so that it would to providing various services at anytime and anywhere by connecting a number of devices or things to each other has been considered in the next generation communication system  with sensitive to reliability and latency [see KIM, ¶ 3].

Regarding claim 7, the combined system of Haipeng Lei and KIM discloses the method of claim 1.
Haipeng Lei does not explicitly disclose wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set for a particular transmission time interval.
However, KIM discloses wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set for a particular transmission time interval [¶¶ 368, 375, 381, 390; a single CC and a plurality of CCs having different TTI or slot durations as well as the plurality of CCs].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set for a particular transmission time interval” as taught by KIM in the system of Haipeng Lei, so that it would to provide various services at anytime and anywhere by connecting a number of [see KIM, ¶ 3].

Regarding claims 14, 16, 18, and 19, the claims recite a UE for wireless communication comprising: memory; and one or more processors [implicit feature: any UE comprises a processor and a memory] for performing the method steps of claims 1, 3, 6, and 7, respectively; therefore, claims 14, 16, 18, and 19 are rejected along the same rationale that rejected claims 1, 3, 6, and 7, respectively. 

Claims 4, 8, 17, and 20 are rejected under 35 U.S.C. 103 unpatentable over Haipeng Lei (US 2021/0176011) in view of KIM et al. (US 2019/0150181), further in view of SUN et al. (US 2018/0287745).

Regarding claim 4, the combined system of Haipeng Lei and KIM discloses the method of claim 1, but does not explicitly disclose wherein the first CBG configuration is a configuration where CBGs are enabled and the second CBG configuration is a configuration where CBGs are disabled.
However, SUN discloses wherein the first CBG configuration is a configuration where CBGs are enabled [Fig. 9, ¶¶ 7, 78; step 904, first subset of CBGs (on punctured resources), are successfully decoded (ACK/NACK feedback as ACK 414)] and the second CBG configuration is a configuration where CBGs are disabled [Fig. 9, ¶¶ 7, 78; step 904; the feedback as NACK 514, when at least one CBG in the second subset of CBGs (transmitted on non-punctured resources) fails decoding at the UE].
wherein the first CBG configuration is a configuration where CBGs are enabled and the second CBG configuration is a configuration where CBGs are disabled” as taught by SUN in the combined system of Haipeng Lei and KIM so that it would to provide a CBG confirmation including information indicating one or more CBGs that were transmitted on punctured/partially punctured resources [see SUN, ¶ 6].

Regarding claim 8, the combined system of Haipeng Lei and KIM discloses the method of claim 1, but does not explicitly disclose wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set based at least in part on a determination that code block groups are enabled for at least one CC of the UE.
However, SUN discloses wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set based at least in part on a determination that code block groups are enabled for at least one CC of the UE [Fig. 4, 6, 7, ¶¶ 61, 70; the resources corresponding to CBGs 5 to 7 may be punctured or partially punctured].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein one or more first CCs are assigned to the first CC set and one or more second CCs are assigned to the second CC set based at least in part on a determination that code block groups are enabled for at least one CC of the UE” as taught by SUN in the combined system of Haipeng Lei and KIM so that it [see SUN, ¶ 6].

Regarding claims 17 and 20, the claims recite the UE for wireless communication for performing the method steps of claims 4 and 8, respectively; therefore, claims 17 and 20 are rejected along the same rationale that rejected claims 4 and 8, respectively. 

Claims 9-12 and 21-23 are rejected under 35 U.S.C. 103 unpatentable over Haipeng Lei (US 2021/0176011) in view of KIM et al. (US 2019/0150181), further in view of WILUS, 3GPP TSG RAN WG1 Meeting 90bis (R1-1718279, Prague, CZ, 9th- 13lh, October 2017) (refers as WILUS).



Regarding claim 9, the combined system of Haipeng Lei and KIM discloses the method of claim 1, but does not explicitly disclose wherein the first DAI is a first cumulative DAI and the second DAI is a second cumulative DAI.
 However, WILUS discloses wherein the first DAI is a first cumulative DAI and the second DAI is a second cumulative DAI [Fig. 1, 2, Session 2.2, Para 2; counter-DAl and total-DAl in a DO scheduling CBG-based transmission indicate the accumulated number of scheduled CBG-based transmission from the first component carrier to the previous component carrier and the total number of scheduled CBG-based transmission among all component carriers].
wherein the first DAI is a first cumulative DAI and the second DAI is a second cumulative DAI” as taught by WILUS in the combined system of Haipeng Lei and KIM, so that it would to provide dynamic HARQ-ACK muitiplexing is suitable to large-size carrier aggregation with expense of DCI [see WILUS, Session 2.2, para 1].

Regarding claim 10, the combined system of Haipeng Lei and KIM discloses the method of claim 1, but does not explicitly disclose wherein the first DAI is a first total DAI and the second DAI is a second total DAI.
However, WILUS discloses wherein the first DAI is a first total DAI and the second DAI is a second total DAI [Fig. 1, 2, Session 2.2, Para 2; counter-DAl and total-DAl in a DO scheduling CBG-based transmission indicate the accumulated number of scheduled CBG-based transmission from the first component carrier to the previous component carrier and the total number of scheduled CBG-based transmission among all component carriers].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first DAI is a first total DAI and the second DAI is a second total DAI” as taught by WILUS in the combined system of Haipeng Lei and KIM, so that it would to provide dynamic HARQ-ACK muitiplexing is suitable to large-size carrier aggregation with expense of DCI [see WILUS, Session 2.2, para 1].

 Regarding claim 11, the combined system of Haipeng Lei and KIM discloses the method of claim 1, but does not explicitly disclose wherein the first HARQ-ACK payload for the first CC set is concatenated in a first HARQ-ACK payload group and the second HARQ-ACK payload for the second CC set is concatenated in a second HARQ-ACK payload group.
However, WILUS discloses wherein the first HARQ-ACK payload for the first CC set is concatenated in a first HARQ-ACK payload group and the second HARQ-ACK payload for the second CC set is concatenated in a second HARQ-ACK payload group [Session 2.2, Para 2; two HARQ-ACK bit sequences for TB-based transmission and CBG-based transmission are generated separately and then concatenated].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first HARQ-ACK payload for the first CC set is concatenated in a first HARQ-ACK payload group and the second HARQ-ACK payload for the second CC set is concatenated in a second HARQ-ACK payload group” as taught by WILUS in the combined system of Haipeng Lei and KIM, so that it would to provide dynamic HARQ-ACK muitiplexing is suitable to large-size carrier aggregation with expense of DCI [see WILUS, Session 2.2, para 1].

Regarding claim 12, the combined system of Haipeng Lei, KIM and WILUS discloses the method of claim 11.
WILUS discloses wherein the first HARQ-ACK payload group and the second HARQ-ACK payload group are concatenated with one another for transmission [Session 2.2, Para 2; two HARQ-ACK bit sequences for TB-based transmission and CBG-based transmission are generated separately and then concatenated].

Regarding claim 21, the combined system of Haipeng Lei and KIM discloses the UE of claim 14, but does not explicitly disclose wherein the first DAI includes at least one of a first cumulative DAI or a first total DAI, and wherein the second DAI includes at least one of a second cumulative DAI or a second total DAI.
However, WILUS discloses wherein the first DAI includes at least one of a first cumulative DAI or a first total DAI, and wherein the second DAI includes at least one of a second cumulative DAI or a second total DAI [Fig. 1, 2, Session 2.2, Para 2; counter-DAl and total-DAl in a DO scheduling CBG-based transmission indicate the accumulated number of scheduled CBG-based transmission from the first component carrier to the previous component carrier and the total number of scheduled CBG-based transmission among all component carriers].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first DAI includes at least one of a first cumulative DAI or a first total DAI, and wherein the second DAI includes at least one of a second cumulative DAI or a second total DAI” as taught by WILUS in the combined system of Haipeng Lei and KIM, so that it would to provide dynamic HARQ-ACK muitiplexing is suitable to large-size carrier aggregation with expense of DCI [see WILUS, Session 2.2, para 1].

Regarding claims 22 and 23, the claims recite a UE for wireless communication for performing the method steps of claims 11 and 12, respectively; therefore, claims 22 and 23 are rejected along the same rationale that rejected claims 11 and 12, respectively. 

Allowable Subject Matter
Claims 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Yin et al. (US 20190149271) and Yang et al. (US 2014/0078944) are also considered as relevant prior arts for rejection of independent claims 1 and 14 (see Yin et al. ¶¶  152-15 and Yang Tables 7, 8, 9, ¶¶  146-153).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469